DISMISS; Opinion issued February 6, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-00656-CV

           DONALD MCCORQUODALE & INNESS MCLEOD, Appellants
                                     V.
       SERVICE TEMPS, INC. D/B/A SMITH PERSONNEL SOLUTION, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-10-16304

                               MEMORANDUM OPINION
                          Before Justices Bridges, O'Neill, and Murphy
                                   Opinion by Justice Bridges
       By letter dated May 17, 2012, we notified appellants the $175 filing fee in this case was

due. We cautioned appellants that failure to file the fee within ten days would result in dismissal

of the appeal. By letter dated July 23, 2012, we informed appellants that the Dallas County

Clerk’s Office had notified us that the clerk’s record had not been filed in this case because

appellants had not paid the clerk’s fee for the record. We directed appellants to, within ten days,

file verification of payment or written documentation that appellants are entitled to proceed

without payment of costs.        We cautioned appellants that failure to file the required

documentation might result in dismissal of the appeal for want of prosecution.           To date,

appellants have not paid the filing fee, provided verification that they have paid for the clerk’s
record, provided written documentation that they are entitled to proceed without payment of

costs, or otherwise corresponded with the Court regarding the status of this appeal.

       Therefore, we dismiss this appeal. See TEX. R. APP. P. 42.3(b),(c).


                                                      /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE

120656F.P05




                                                 2
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

DONALD MCCORQUODALE & INNESS                      On Appeal from the 68th Judicial District
MCLEOD, Appellants                                Court, Dallas County, Texas
                                                  Trial Court Cause No. DC-10-16304.
No. 05-12-00656-CV        V.                      Opinion delivered by Justice Bridges.
                                                  Justices O'Neill and Murphy participating.
SERVICE TEMPS, INC. D/B/A SMITH
PERSONNEL SOLUTION, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

     It is ORDERED that appellee SERVICE TEMPS, INC, D/B/A SMITH PERSONNEL
SOLUTION recover its costs of this appeal from appellants DONALD MCCORQUODALE and
INNESS MCLEOD.


Judgment entered February 6, 2013.


                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE




                                              3